PER CURIAM.
The appellant challenges her conviction for leaving the scene of an accident with death. She correctly argues that the trial court erred by permitting the state to call a relative of the deceased victim at trial to identify the victim, where the state failed to show that it made an effort to find an unrelated witness capable of making the identification. See Thompson v. State, 565 So.2d 1311 (Fla.1990). Because we are unable to say beyond a reasonable doubt that this error did not affect the jury’s verdict, the appellant’s conviction is reversed and this case is remanded.
ALLEN, VAN NORTWICK, and ROBERTS, JJ., concur.